Case 2:19-cv-04237-MRW Document 72 Filed 01/02/20 Page1of2 Page ID #:1392

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 19-4237 MRW Date January 2, 2020
Title Nano Foundation v. Silver
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER RE: HEARING ON STAY MOTION
1. In mid-December, Plaintiffs moved to drastically amend the complaint in this

civil action. (Docket # 69, 70.) The proposed new complaint appears to focus only on
Mr. Silver’s alleged divorce-related statement, and to withdraw the Nano Foundation from
several of the causes of action. (Docket # 70-2.)

2. The motions to amend the complaint and to dismiss aspects of the initial
complaint were set for hearing on January 22. Per Local Rule 7-9, any oppositions to the
motions were due by December 31 (last business day before January 1 court holiday,
opposition due “not later than twenty-one days before the date designated for the
hearing’).

3. The defense filed no timely opposition. As a result, the Court concludes that
Plaintiffs’ motions are unopposed and that Defendant consents to the relief requested.
L.R. 7-12. Both motions are GRANTED without hearing or further proceeding.

4. Where does that leave the pending request for a stay? Noclue. The Court
previously asked the parties to discuss the status of the case and to inform me about
what’s going on. (Docket # 71.) But I haven’t gotten anything — no update on the state of
the pleadings, no reply brief in support of the motion, nothing.

5. Let’s do this. The January 8 hearing on the (possibly outdated or superseded)
stay motion is VACATED. Instead, the parties will appear for a telephone conference to
discuss the status and future of the action. If Defendant still believes that the slender
divorce-comment case needs to be stayed until the end of the Northern District action, we
can discuss a schedule for supplemental briefing.

6. And if, as suggested at a recent hearing, settlement of the claims might now
be more appropriate, we can discuss timing and procedures for that, too. I'd be happy to

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:19-cv-04237-MRW Document 72 Filed 01/02/20 Page 2of2 Page ID #:1393

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-4237 MRW Date January 2, 2020

 

 

Title Nano Foundation v. Silver

 

allow the parties to promptly negotiate a resolution on their own, or visit a private
mediator, a volunteer from the Court’s ADR panel, or any of the other magistrate judges
in our district to facilitate the process.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
